PCIJ_AB_42_RailwayTraffic_LNC_NA_1931-10-15_ADV_01_NA_00_EN.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE.

 

SERIE A/B
ARRETS, ORDONN ANCES ET AVIS CONSULTATIFS

FASCICULE N° 42
TRAFIC FERROVIAIRE ENTRE

LA LITHUANIE ET LA POLOGNE
(SECTION DE LIGNE LANDWAROW-KAISIADORYS)

 

 

AVIS CONSULTATIF DU 15 OCTOBRE 1931
XXIIme SESSION

1931

XXInd SESSION
ADVISORY OPINION OF OCTOBER 15th, 1931

 

 

PERMANENT COURT OF INTERNATIONAL JUSTICE

SERIES A./B.
JUDGMENTS, ORDERS AND ADVISORY OPINIONS

FASCICULE No. 42
RAILWAY TRAFFIC BETWEEN
LITHUANIA AND POLAND
(RAILWAY SECTOR LANDWAROW-KAISIADORYS) _

 

LEYDE LEYDEN
SOCIETE D’EDITIONS ; A. W. SIJTHOFE’S
A. W. SIJTHOFF PUBLISHING COMPANY
108

PERMANENT COURT OF INTERNATIONAL JUSTICE

October 15th
TWENTY-SECOND SESSION. General list :

No. 39.
October 15th, 1931.

RAILWAY TRAFFIC

BETWEEN LITHUANIA AND POLAND
(RAILWAY SECTOR LANDWAROW-KAISIADORYS)

Transit by vailway.—Covenant of the League of Nations,
Article 23 (e); Convention of Paris concerning Memel of 1924,
Annex III, Article 3; Convention of Barcelona of 1921 on
Transit : Statute, Articles”2 and 7.—Relations between Lithuania
and Poland: Resolutions of the Council of the League of Nations

"of December oth, 1927, and December 14th, 1928.

ADVISORY OPINION.

Befoye: M. Apatci, President ; Baron ROLIN-JAEQUEMYNS, Count
Rostworowski, MM. FROMAGEOT, DE BUSTAMANTE,
ALTAMIRA, ANZILOTTI, Urrutia, Sir CECIL Hurst,

MM. Scaückine, NEGULESCO, WANG, Judges ; STASINSKAS,
Judge ad hoc. |

THE COURT, composed as above, gives the following opinion :

4
RAILWAY: TRAFFIC LITHUANIA—POLAND 109

On January 24th, 1031, the Council of the League of
Nations adopted the following Resolution :

“The Council of the League of Nations requests the
Permanent Court of International Justice to give an
advisory opinion under Article 14 of the Covenant on the
following question :

‘Do the international engagements in force oblige
Lithuania in the present circumstances, and if so in
-what manner, to: take the necessary measures to
open for traffic or for certain categories of traffic the
Landwaréw-Kaisiadorys railway sector ?’

The Secretary-General is authorized to submit this
request to the Court, to give all necessary assistance in
the examination of the question and if necessary to make
arrangements to be represented before the Court.

The Advisory and Technical Committee for Communica-
tions and Transit is requested to provide the Court with
any assistance it may need for the examination of the
question submitted to it.”

In pursuance of this Resolution, the Secretary-General, on
January 28th, 1931, transmitted to the Court a request for
an advisory opinion in the following terms:

“The Secretary-General of the League of Nations,

in pursuance of the Council Resolution of January 24th,
1931, and in virtue of the authorization given by the
Council,

has the honour to submit to the Permanent Court of
International Justice an application requesting the Court,
in accordance with Article 14 of the Covenant, to give
an advisory opinion to the Council on the question which
is referred to the Court by the Resolution of January 24th,
1031.

The Secretary-General will be prepared to furnish any
assistance which the Court maÿ require in the examina-
tion of this matter, and will, if necessary, arrange to be
represented before the Court.”

The request was accompanied by the report on which the
Council adopted the above-mentioned Resolution, a previous
report to the Council upon the matter and a report of the
Advisory and Technical Committee for Communications and
Transit, prepared at the request of the Council. The minutes

5
RAILWAY TRAFFIC LITHUANIA—-POLAND IIO

of the meetings leading up to the adoption of the Council’s
Resolution of January 24th, 1931, were sent to the Court
subsequently. The Secretary-General also forwarded to the
Court a certified copy of the Convention and Statute. on
Freedom of Transit, signed at Barcelona on April 2oth, 1921,
and also of the Convention and transitory provision, with
annexes, concerning Memel, signed at Paris on May 8th, 1924.

_ In conformity with Article 73, paragraph x, sub-paragraph 1,
of the Rules of Court, the request was communicated to
Members of the League of Nations and to States entitled
to appear before the Court. Furthermore, the Registrar, by
means. of a special and direct communication, informed the
Lithuanian and Polish Governments, which were regarded by
the Court as likely, in accordance with Article 73, paragraph 1,
sub-paragraph 2, of the Rules, to be able to furnish. infor-
mation on the question submitted .to the Court for an advis-
ory opinion, that the Court was prepared to receive from
them written statements and, if they so desired, to hear oral
arguments made on their behalf at a public hearing to be
held for the purpose. At the same time, the interested Govern-
ments were requested to indicate the time-limits within which
they would be ready to file any written statements they
might desire to submit.

On receipt of this information, the President of the Court,
by an Order made on March 3rd, 1931, fixed June Ist, 1931,
as the date by which the written statements, the presenta-
tion of which had been announced by the two Governments,
were to be filed, and July r5th, 1931, as the date by which the
Court would be prepared to receive a second statement. By
the first of these dates, statements had been filed on behalf
of the Lithuanian and Polish Governments; by the second,
a “Reply” had been submitted on behalf of the Lithuanian
Government; the Polish Government filed a second written
statement on July 2oth, 1931, the filing of which the Court
decided, under Article 33 of the Rules, to regard as valid,
notwithstanding the fact that .it had taken place after the
expiration of the time-limit fixed.

In pursuance of a decision taken by the Court on July 17th,
1931, the Registrar sent to the, Advisory and Technical Com-

6
RAILWAY TRAFFIC LITHUANIA—-POLAND TIL

mittee for Communications and Transit of the League of Nations,
through the Secretary-General, the communication provided for in
Article 73, paragraph 1, sub-paragraph 2, of the Rules.

Lastly, on February 27th, 1931, the Registrar addressed to all
States Parties to the Covenant of the League of Nations, to the
above-mentioned Conventions of Barcelona and Paris, and to
the Germano-Lithuanian Treaty of Commerce and Navigation
of October 30th, 1928, a communication drawing their attention
to the rights conferred on them under Article 73, paragraph I,
sub-paragraph 3, of the Rules of Court.

In the course of public sittings held on September 16th, 17th,
18th, 19th, 21st and 22nd, 1931, the Court heard a statement
by the President of the Advisory and Technical Committee
for Communications and Transit, M. Silvain Dreyfus, and also
the oral arguments of MM. Sidzikauskas and Mandelstam, on
behalf of the Lithuanian Government, and of M. Mrozowski,
on behalf of the Polish Government.

In the opinion of the Court, the question submitted to it for an
advisory opinion related to an existing dispute between Lithua-
nia and Poland within the meaning of Article 71, paragraph 2,
of the Rules of Court. As one only of these countries, namely,
Poland, had on the Bench a judge of its nationality, the
attention of Lithuania was drawn to her right, under Article 31
of the Statute, to choose a national judge to sit in the
case. The Lithuanian Government availed itself of this right.

The submission of the case being in all respects regular,
it is in these circumstances that the Court is now called upon
to give its opinion.

*
* *

The question put to the Court is, substantially, as follows:
“Do the international engagements in force oblige Lithuania,
in the present circumstances, to open for traffic the Landwaréw-
Kaisiadorys railway sector ?”

According to the information furnished by the Agents for
the Lithuanian and Polish Governments, the Landwaréw-
Kaisiadorys railway sector formed part of the railway from Vilna
to Libau. It appears that this sector was destroyed in the war

7
RAILWAY TRAFFIC LITHUANIA-—POLAND | XI2

of 1914-1918, a period at which neither the State of Lithuania
nor that of Poland existed. With various alternations, due to
the vicissitudes of the war, this state of things continued, after
the formation of the two States and during the hostile :
operations of Russia against Poland. During this period, it
appears that the line was temporarily repaired at times for
the purposes of local traffic; then again these repairs seem
to have been destroyed after the Polish General Zeligowski’s
occupation of Vilna on October oth, 1920. Since that time,
ie. for more than ten years, there has been no change in
the situation:

Before the war, at the time when all these regions formed
part of the Russian Empire, the railway from Vilna to Libau,
including the Landwaréw-Kaisiadorys sector, was of great
importance for traffic with the Russian naval port of Libau,
for that with the Russian commercial port of Riga and with
the German commercial port of Kônigsberg.

After the war, the whole of this part of Europe was thrown
into confusion by political events: the disappearance as a
Russian naval port of Libau, which became a Latvian commer-
cial port; the establishment of frontiers between new and
old States, Latvia, Lithuania, Poland and Germany, where
formerly German and Russian territory had been contiguous ;
events in Russia with their political and economic conse-
quences. Trade exchanges were, accordingly, profoundly
modified, both as regards their importance and the routes
which they formerly followed.

Such was the situation when, on October 15th, 1927,
Lithuania, under Article 1x of the Covenant, brought before
the Council of the League of Nations, which had already
often had to consider. relations between Lithuania and Poland,
a new dispute between the two Governments regarding events
which had occurred in the Vilna territory. As a result, a
Resolution was adopted by the Council on December roth,
1927, with the concurrence of the two Parties concerned.

After this Resolution and because of it, negotiations between
the two Gevernments took place at Kénigsberg in the spring
and autumn of 1928; these negotiations related inter alia to

8
RAILWAY TRAFFIC LITHUANIA—POLAND , 113.

the question of railway communications; but in regard to
this particular point the negotiations proved fruitless. On
being informed of the result of the negotiations, the Council,
on December 14th, 1928, adopted a Resolution noting that
the two Governments had signed a provisional arrangement
for according certain facilities for local traffic, and that they
were agreed on the advisability of continuing the negotiations
between Governments with a view to the conclusion of an
agreement regulating the commercial exchanges between the
two countries; and also instructing the Secretary-General of
the League of Nations to refer to the Advisory and Technical
Committee for Communications and Transit the question of
the obstacles in the way of freedom of communications and
transit, mentioned in the documents before the Council.

Accordingly, the Committee, on September 4th, 1930, sub-
mitted to the Council a report, recommending, amongst other
things, measures for the re-establishment on the railway
between Vilna and Kovno, via Landwardéw-Kaisiadorys, of a
_through service satisfying the requirements of international
transit traffic.

In its report, the Committee expressed the opinion that the
re-establishment of international traffic on this line would
enable the ports of Libau, Kénigsberg and Memel to recover
a part of their old traffic.

This report was not accepted by the two Governments
concerned—though their reasons for not accepting it differed—
a. fact of which the Council was informed at its meeting on
January 23rd, 1931. On the following day, the Council
decided to refer the present question to the Court.

*
* *

The representatives of the Lithuanian Government have
declared in Court that Lithuania, on the ground of her present
relations with Poland, does not intend to restore to use the
Landwaréw-Kaisiadorys - railway sector, so far as it lies in her
territory ; she adopts this attitude as a form of pacific repri-
sals and believes herself to be entitled to persist in it ‘‘until
the question of the allocation of Vilna and the adjoining

9
RAILWAY TRAFFIC LITHUANIA—-POLAND ITA

territory has been settled by arbitration or by a decision
given by the Court at the request of the two Governments
concerned”. It is however to be observed that the question
whether Lithuania is or is not entitled to exercise reprisals,
inter alia, by keeping the Landwaréw-Kaisiadorys railway
sector out of use, only arises if it is shown. that the intérna-
tional engagements in force oblige Lithuania to open this
sector for traffic. Should the Court arrive at the conclusion
that no international engagements of this nature exist for
Lithuania, the argument based on the alleged right of that
country to engage in pacific reprisals ceases to be of any
importance.

Having regard to the conditions set out above, it is for
the Court to consider whether there are any international
engagements obliging Lithuania ‘to take the necessary
measures to open for traffic the Landwaréw-Kaisiadorys railway
sector’.

The question put to the Court makes no mention of any
particular international engagement; it refers not to the
application of rules resulting from general international law, |
but to any contractual engagements in force which may
create for Lithuania the obligation in question. _

According to the Advisory and Technical Committee, this
obligation ensues from Article 23 (e) of the Covenant of the
League of Nations and from the Convention of Paris of
May 8th, 1924, concerning Memel.

To. these instruments, the Polish Government adds the .
Resolution of the Council of the League of Nations of Decem-
ber roth, 1927. |

The Court will first of all consider this Resolution and then
take Article 23 (e) of the Covenant. and the Convention con-

cerning Memel, in that order.

IO
RAILWAY TRAFFIC LITHUANIA—POLAND II5

1.—Council’s Resolution of December ioth, 1927.

The Council’s Resolution of December roth, 1927, is as
follows :

“The Council of the League of Nations

Declares that a state of war between two Members of the
League is incompatible with the spirit and the letter of the
Covenant, by which Lithuania and Poland are bound ;

Takes note of the solemn declarations made by the
Lithuanian representative that Lithuania does not
consider herself in a state of war with Poland and that in
consequence peace exists between their respective countries ;

Takes note of the solemn declarations of the Polish :
representative that the Polish Republic fully recognizes
and respects the political independence and territorial
integrity of the Lithuanian Republic ;

Recommends the two Governments to enter into direct
negotiations as soon as possible in order to establish
such relations between the two neighbouring States as
will ensure ‘the good understanding between nations upon
which peace depends’ ;

Places at the disposal of the two Farties the good
offices of the League and of its technical organs should
their assistance be desired in the negotiations which it
recommends ;

Decides that the Lithuanian Government’s complaints
regarding the treatment of persons of Lithuanian race
or speech, referred to in its appeal, shall be examined
by a Committee, consisting: of the Acting President of
the Council and two other members of the Council
appointed by him. This Committee will report to the
Council in due course.

Decides that, in the event of a frontier incident or
threat of an incident, the Secretary-General of the League
of Nations may, at the request of one of the Parties,
consult the Acting President of the Council and the
Rapporteur, who shall then advise any steps they consider
necessary to bring about a better state of feeling. The
Council notes that both Parties have agreed to facilitate
any enquiry by the League of Nations.

Notes with satisfaction the Polish representative’s
declarations to the effect that the Polish nationals referred
to in the Lithuanian Government’s appeal will be author-
ized to return to Poland without hindrance. In case
of unforeseen difficulties, the Rapporteur would place his
good offices at the disposal of the Parties with a view
to removing those difficulties.

2 II
RAILWAY TRAFFIC LITHUANIA—~POLAND r16

The Council declares that the present Resolution in
no way affects questions on which the two Governments
have differences of opinion.”

The representatives of Lithuania and of Poland participated
in the adoption of this Resolution of the Council.

The two Governments concerned being bound by their. -

acceptance of the Council’s Resolution, the Court must examine
the scope of this engagement.

The Council’s Resolution recommends the two: Governments
“to enter into direct negotiations as soon as possible in order
to establish such relations between the two neighbouring States
as will ensure ‘the good understanding between nations upon
which peace depends’.”

According to the view maintained before the Court on behalf

of the Polish Government, Poland and Lithuania, in accepting :

this recommendation, undertook not only to negotiate but also
to come to an agreement, with the result—it is alleged—that
Lithuania has incurred an obligation to open the Landwardéw-
Kaisiadorys railway sector to traffic—a conclusion which would
decide the question on which the Court is asked for an opinion.

The Court is indeed justified in considering that the engage-
ment incumbent on the two Governments in conformity with

the Council’s Resolution is not only to enter into negotiations, }
but also to pursue them as far as possible, with a view to:
concluding agreements. This point of view appears, moreover, :
to have been that adopted by the Council at its subsequent :

meetings. . But an obligation to negotiate does not imply an:

obligation to reach an agreement, nor in particular does it/
imply that “Lithuania; by undertaking to negotiate, has assumed |

an engagement, and is in consequence obliged to conclude
the administrative and technical agreements indispensable
for the re-establishment of traffic on the Landwaréw-Kaisia-
dorys railway sector.

There is therefore no justification. for maintaining that the
acceptance by the two Governments concerned of the Council’s
Resolution of December roth, 31927, implies that Lithuania
has incurred an obligation to restore to use and to open to
traffic the railway sector in question.

The Court, having arrived at this conclusion, is not called
upon to express an opinion with regard to the interpretation

I2
RAILWAY TRAFFIC LITHUANIA—-POLAND 117

of the last paragraph of the Resolution to the effect that the
Resolution “in no way affects questions on which the two
Governments have differences of opinion’. Indeed, only if the
Court considered that the Resolution created, otherwise,
for Lithuania ‘an obligation to restore the line in question to
use would the arguments based on the clause in question
be relevant.

2.—Arhcle 23 (e) of the Covenant of the League of Nations,

During the year 1928, the Council of the League noted the
meagre results produced by the negotiations which had been
entered into and carried on at Kônigsberg between Lithuania
and Poland, in pursuance of the Council Resolution of
December roth, 1927. The Council accordingly accepted the
conclusions of its Rapporteur, M. Beelaerts van Blokland, and
basing itself on the provisions of Article 23 (e) of the Covenant
and on the Resolution of the Assembly of the League of
Nations of December gth, 1920—-by which the Advisory and
Technical Committee was instructed ‘‘to consider and propose
measures calculated to ensure freedom of communications and
transit at all times’’—decided to request that Committee to
present a report on the practical steps which might be adopted,
account being taken of the international agreements in force.

It was in pursuance of that invitation of the Council that
the Advisory Committee drew up its report dated September 4th,
1930, in which it expressed the opinion, inter alia, that the
railway sector Landwaréw-Kaisiadorys should be restored, in
order to serve for the international transit of goods coming
from or going to the districts of Grodno and Vilna, or going
to and coming from Kénigsberg, Memel, Libau and Riga.

The Committee, whilst therefore holding that the interruption
of goods transit has the effect of completely stopping certain
forms of transport which cannot use these latter ports owing
to the heavy cost of sending the goods by a roundabout
route, considers that goods traffic between Poland and Lithuania
“other than transit traffic can continue to be carried on indirectly

13
RAILWAY TRAFFIC LITHUANIA—POLAND 118

without any serious difficulty, and that it is not advisable at
the present moment to resume passenger traffic.

Accordingly, the Committee’s report sets forth the following
conclusions : |

“x. They should remove these obstacles to freedom of
transit ..... in order to put an end to a situation which
seems contrary to the objects of Article 23 (e) of the
Covenant of the League of Nations. and incompatible
with the international engagements to which they have
subscribed.

2. They should with this object proceed more especially :

(a) to draw up regulations on timber-floating on the
Niemen, in conformity with the provisions of Articles 332
to 337 of the Treaty of Versailles ;

(6) to conclude administrative and technical agreements
essential for re-establishing, on the railway through Land-
warow-Kaisiadorys, a continuous service which shall meet
the requirements of international transit.”

As M. Silvain Dreyfus, President of the Advisory and Tech-
nical Committee, reaffirmed in his statement in Court at the
hearing on September 16th, 1931, the Committee considers
that Lithuania is bound to open this railway sector to inter-
national traffic under Article 23 (e) of the Covenant. It
considers that if it were once admitted that certain countries
would be at liberty, on the ground of political disagreements,
to suppress international railway connections during long periods,
the interests of third States, Members of the League, might
suffer, since they would no longer enjoy the benefits of free-
dom of transit and communications to which they are, in
principle, entitled under Article 23 (e) of the Covenant.

Nevertheless, no third State has considered it necessary or
expedient to intervene and to claim that Article 23 (e) has
been violated by Lithuania.

The Polish Government, however, basing itself on the opinion
of the Advisory and Technical Committee, contends that
Article 23 (e) of the Covenant constitutes an international
engagement, obliging the Lithuanian State to open this line.

But it should be observed that Article 23 (e) of the Covenant
—whatever may be the obligations which do arise from it for
States Members of the League of Nations—does not imply any

14
RAILWAY TRAFFIC LITHUANIA-~-POLAND IIg

specific obligations for these States to open any particular
lines of communication.

The actual wording of this article of the Covenant is as
follows : |

“Article 23.—Subject to and in accordance with the
provisions of international conventions existing or here-
after to gbe agreed upon, the Members of the League:

(e) will make provision to secure and maintain freedom
of communications and of transit and equitable treatment
for the commerce of all Members of the League...”

Specific obligations can therefore only arise, as this text
clearly states, from “international conventions existing or
hereafter to be agreed upon”, for instance from ‘general
conventions to which other Powers may accede at a later
’ date”, as is stated in the Preamble to.the Barcelona Conven-
tion on freedom of transit. If this interpretation is correct,
it is impossible to deduce from the general rule contained
in Article 23 (e) of the Covenant an obligation for Lithuania
to open the Landwaréw-Kaisiadorys railway sector for inter-
national traffic, or for part of such traffic; such obligation

could only result from a special agreement.

In these circumstances, it is unnecessary for the Court to
consider whether a State refusing to establish any commu-
nication with one or more other States, also Members of the
League, would not be contravening Article 23 (e) of the
Covenant, even if it had not signed any convention prescribing
freedom of communications and transit. In this connection,
the Court desires to emphasize that the present Opinion is
not to be construed as giving any view in regard to the opin-
-ion expressed on behalf of the Advisory and Technical
Committee, to the effect that, by the terms of Article 23 (e),
“the Members of the League have certainly the right to
request any Members at least to refrain from acting in oppo-
sition to the objects of this article’. :

15
RAILWAY TRAFFIC LITHUANIA—-POLAND 120

3.— Application of the Convention of Paris of May 8th, 1924,
concerning Memel.

_ Thirdly and lastly, certain provisions of the so-called Memel

Convention, signed at Paris on May 8th, 1924, between the
British Empire, France, Italy and Japan of the one part,
and Lithuania of the other part, for the establishment of the
régime of the territory and port of Memel, have been relied
on to prove the existence of an obligation incumbent upon
Lithuania.

Article 3 of Annex ITI of the Memel Convention lays down
that ‘the Lithuanian Government shall ensure the freedom
of transit by sea, by water or by vail, of traffic coming from
or destined for the Memel territory or in transit through the
said territory, and shall conform in this respect with the rules
laid down by the Statute and Convention on the Freedom of
Transit adopted by the Barcelona Conference....”.

The Statute of Barcelona to which reference is thus made
in the Memel Convention, and which is to this extent applic-
able to Lithuania, lays down, in Article 2, that contracting
States “shall facilitate free transit, by rail or waterway, on
routes im use convenient for international transit”.

The question therefore arises whether the Landwardw-
Kaisiadorys railway sector is im use. On this point the very
terms of the question submitted to the Court clearly establish
that the line is not in use, for if it were in use, there would
be no reason for discussing the possibility of reopening it for
traffic. But can it be said that the railway of which it forms
part is in use as a whole, though the sector in question is
not ? That'is a distinction which appears too subtle and which
it is therefore impossible to draw, especially seeing that the
question referred to the Court solely concerns the Landwaréw-
Kaisiadorys railway sector taken by itself. |

Again, it is clear that this railway or railway sector is
scarcely convenient for international transit to or from Memel,

which alone is in question, since it only affords communication

16
RAILWAY TRAFFIC LITHUANIA—POLAND I2T

with Memel by means of a detour or by means of reloading
on to barges at Kovno.

It follows therefore from the above that neither the Memel
Convention nor the Statute of Barcelona to which the former
refers can be adduced to prove that the Lithuanian Govern-
ment is under an obligation to restore the Landwaréw-Kaisia-
dorys railway sector to use and to open it for international
traffic.

Furthermore, it must be remembered that, under the last
paragraph of Article 3 of Annex III to the Memel Convention,
to which reference has been made above, the Lithuanian
Government undertakes “to permit and to grant all facilities
for the traffic on the river to or from or in the port of Memel,
and not to apply, in respect of such traffic, on the ground of
the present political relations between Lithuania and. Poland,
the stipulations of Articles 7 and 8 of the Barcelona: Statute
on the Freedom of Transit and Article 13 of the Barcelona
Recommendations relative to Ports placed under an Interna- |
tional Régime”.

These are obviously circumstances calculated to promote
freedom of transit via the port of Memel, for the provisions
which Lithuania abandons her right to apply are designed to
place certain restrictions on this freedom. But it is to be
observed that this clause in the Memel Convention applies
solely to waterways and not to railways.

As regards railways, on the contrary, which might be in
use and of importance to the port of Memel, regard is had to
the present political relations between Lithuania and Poland,
and it is clearly for this reason that Lithuania did not wish
to abandon—as she had done with regard to waterways—her
right to apply to them certain measures restricting freedom
of traffic. a

Seeing that the Memel Convention expressly forbids Lithuania
to invoke Article 7 of the Barcelona Statute, with reference
to freedom of transit by waterway, it is clear, on the other
hand, that she might avail herself of it with regard to rail-
ways of importance to the Memel territory. And, accordingly,

17
RAILWAY. TRAFFIC LITHUANIA—POLAND 122

even if the Landwaréw-Kaisiadorys railway séctor were in
use and could serve Memel traffic, Lithuania would be entitled
‘to invoke Article 7, as a ground for refusing to open this
sector for traffic or for certain categories of traffic, in case of
an emergency affecting her safety or vital interests.

From this point of view also, Lithuania is therefore not at
present under the Memel Convention under any obligation to
restore to use and open for traffic the railway sector in question.

*
* *

As appears from the foregoing considerations, the Court,
aiter examining the engagements which have been invoked
with regard to the re-opening for traffic, or for certain cate-
gories of traffic, of the Landwaréw-Kaisiadorys railway sector,
has reached the conclusion that, in the present circumstances,
the obligation, which is alleged to be incumbent on Lithuania,
does not exist.

FOR THESE REASONS,
The Court,
unanimously,

is of opinion

that the international engagements in force do not oblige
Lithuania in the present circumstances to take the necessary
steps to open for traffic or for certain categories of traffic
the Landwaréw-Kaisiadorys railway sector.

Done in French and in English, the French text being
authoritative, at the Peace Palace, The Hague, this fifteenth
day of October, one thousand nine hundred and thirty-one,
in two copies, one of which is to be placed in the archives

18
RAILWAY TRAFFIC LITHUANIA—-POLAND 123

of the Court and the other to be forwarded te the Council
of the League of Nations.

(Signed) M. ADATCI,
= President.

_(Signed) À. HAMMARSKJÜLD,
Registrar.

M. ALTAMIRA, whilst concurring, for reasons other than those
set forth in the Opinion of the Court, in the conclusion
of the present Opinion, declares himself unable to agree with
the arguments concerning the interpretation and application
in the present case of the Memel Convention and of Articles 2
. and 7 of the Convention of Barcelona.

M. ANZILOTTI, whilst concurring in the conclusion of the
Court, is of opinion that the reasons adopted, particularly
those relating to Article 23 (e) of the Covenant, do not
adequately support that conclusion. In his opinion, the real
question before the Court is not whether Lithuania is bound
to open for traffic a given railway line; it is rather whether
Lithuania can refuse. to have railway communications with
Poland. It is certain’ that all the railway communications
‘directly connecting Lithuania with Poland are broken, and
that the sole reason why the Council’s question is confined to
the Landwaréw-Kaisiadorys line is that this line is the only
one of considerable economic importance. That being so,
M. Anzilotti is of opinion that nothing but the “present circum-
stances’ which are mentioned in the question and which,
quite obviously, refer to existing political relations between
the two countries, can justify an attitude on the part of
Lithuania which in itself would be scarcely compatible with
the duties of Members of the League of Nations and parti-
cularly with certain obligations which, in normal circumstances,
would seem to result from Article 23 (e) of the Covenant.

(Initialled) M. A.
(Initialled) À. H.

19
